                                                            Case 2:18-cv-00233-APG-DJA Document 59
                                                                                                58 Filed 04/06/20
                                                                                                         04/03/20 Page 1 of 5



                                                             THIERMAN BUCK, LLP                              JACKSON LEWIS
                                                        1
                                                             Mark R. Thierman, Nev. Bar No. 8285             Paul T. Trimmer, Nev. Bar No. 9291
                                                        2    mark@thiermanbuck.com                           Email: trimmerp@jacksonlewis.com
                                                             Joshua D. Buck, Nev. Bar No. 12187              3800 Howard Hughes Pkwy., Suite 600
                                                        3    josh@thiermanbuck.com                           Las Vegas, NV 89169
                                                             Leah L. Jones, Nev. Bar No. 13161               Tel: (702) 921-2460
                                                        4
                                                             leah@thiermanbuck.com
                                                        5    7287 Lakeside Drive                             Veronica T. von Grabow, admitted pro hac vice
                                                             Reno, Nevada 89511                              Veronica.vonGrabow@jacksonlewis.com
                                                        6    Tel. (775) 284-1500                             950 17th Street, Suite 2600
                                                             Fax. (775) 703-5027                             Denver, CO 80202
                                                        7
                                                                                                             Tel: (303) 225-2419
                                                        8    Attorneys for Plaintiffs
                                                                                                             Attorneys for Defendant Customer Connexx
                                                        9                                                    LLC; ARCA, INC.
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10
                                                       11                                UNITED STATES DISTRICT COURT
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12                                      DISTRICT OF NEVADA
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13
                                                            CARIENE CADENA and ANDREW
                                                       14   GONZALES, on behalf of themselves                        Case No. 2:18-cv-00233-APG-DJA
                                                            and all others similarly situated,
                                                       15
                                                       16                  Plaintiffs,                            STIPULATION FOR EXTENSION OF
                                                                                                                      DISCOVERY DEADLINES
                                                       17          vs.                                                          (First Request)
                                                       18   CUSTOMER CONNEXX LLC; ARCA,
                                                       19   INC.; and DOES 1 through 50, inclusive,

                                                       20                 Defendants.
                                                       21
                                                                   Plaintiffs CARIENE CADENA and ANDREW GONZALES (“Plaintiffs”), by and
                                                       22
                                                            through their counsel of record THIERMAN BUCK, LLP, and Defendants CUSTOMER
                                                       23
                                                            CONNEXX LLC and ARCA, INC., by and through their counsel of record, JACKSON LEWIS,
                                                       24
                                                            P.C., hereby request that the Court grant the Parties request for an extension of time for all
                                                       25
                                                            discovery deadlines in order to accommodate the issues related to the novel COVID-19 public
                                                       26
                                                            health crisis. The Parties request a sixty (60) day extension on all deadlines as set forth herein.
                                                       27
                                                            ///
                                                       28

                                                                                                           -1-
                                                                                 JOINT REQUEST TO EXTEND DISCOVERY DEADLINES
                                                            Case 2:18-cv-00233-APG-DJA Document 59
                                                                                                58 Filed 04/06/20
                                                                                                         04/03/20 Page 2 of 5




                                                        1          This is the Parties’ first request for an extension of time. This request is not intended for
                                                        2   delay, and is made in good faith.
                                                        3          A.      Initial Disclosures. Initial disclosures pursuant to F.R.C.P 26(a)(1)(A) were
                                                        4   exchanged on November 1, 2018.1
                                                        5          B.      Discovery Cut-Off Date. The current deadline is June 26, 2020. The Parties
                                                        6   propose the following discovery cut-off date to complete all discovery related to the scope of
                                                        7   any class and/or subclasses, merits, and liability: Tuesday, August 25, 2020.
                                                        8          C.      Amending the Pleadings: The last day to file motions to amend pleadings was
                                                        9   Wednesday, January 2, 2019. This deadline will not limit or enhance the rights of individuals to
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10   join this action under Section 216(b) of the Fair Labor Standards Act or Rule 23 of the Federal
                                                       11   Rules of Civil Procedure.
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12          D.      Interim Status Report. In compliance with LR 26-3, the Parties submitted an
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13   interim status report on Thursday, January 31, 2019. (ECF No. 18.) The current deadline to
                                                       14   submit the second interim status report is April 27, 2020. The Parties propose the deadline for
                                                       15   filing the second interim status report: Friday, June 26, 2020.
                                                       16          E.      Motion for Class Certification. The Parties propose that the filing of Plaintiffs’
                                                       17   motion for FRCP 23 class certification shall be thirty days after the close of Discovery or not
                                                       18   later than Thursday, September 24, 2020.
                                                       19
                                                       20
                                                       21
                                                                   1
                                                       22              In addition to the Initial Disclosures the following discovery has also been completed:
                                                            (1) Plaintiff propounded First Sets of Interrogatories and Requests for Production on Defendant
                                                       23   on 2/4/19 and Defendant timely Answered and Objected on 3/15/19; (2) Defendant propounded
                                                            First Sets of Interrogatories and Requests for Production on Plaintiff Curley on 2/26/19 and
                                                       24
                                                            Plaintiff timely Answered and Objected on 4/9/19; (3) the deposition of putative substitution class
                                                       25   representative Cadena was taken on 10/14/19; (4) the deposition of putative substitution class
                                                            representative Gonzales was taken on 10/15/19; and (5) the deposition of Defendant’s PMK was
                                                       26   taken on 10/16/19.
                                                                    In addition, and related to the discovery mechanism, Plaintiffs has filed a Motion
                                                       27
                                                            Objecting to the portion of the Magistrate’s February 19, 2020 Order (ECF No. 55) allowing for
                                                       28   individualized discovery of collective action opt-ins. See ECF No. 56. Defendants have
                                                            responded. See ECF No. 57. No hearing has been set.
                                                                                                             -2-
                                                                                JOINT REQUEST TO EXTEND DISCOVERY DEADLINES
                                                            Case 2:18-cv-00233-APG-DJA Document 59
                                                                                                58 Filed 04/06/20
                                                                                                         04/03/20 Page 3 of 5




                                                        1          F.      Disclosure of Expert Witnesses. Plaintiffs timely disclosed their expert witness
                                                        2   disclosures pursuant to F.R.C.P. 26(a)(2) on March 26, 2020. Defendants disclosures identifying
                                                        3   rebuttal experts shall be extended thirty (30) days to on or before May 27, 2020.
                                                        4          G.      Dispositive Motions. Because the viability and scope of any collective or class
                                                        5   action has not been decided by the Court, it is the Parties’ position that it would be premature to
                                                        6   establish a dispositive motion deadline at this time. The Parties propose that they confer and
                                                        7   make a good faith effort to agree and submit an updated proposed scheduling order which
                                                        8   includes deadlines regarding any additional interim status reports, dispositive motions, and trial
                                                        9   ten (10) days after the Court rules on any motion directly related to FRCP 23 class certification
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10   and/or decertification of the conditionally certified FLSA Class. An updated scheduling order
                                                       11   regarding relevant deadlines should be entered after FRCP class certification and collective
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12   action decertification has been decided.
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13          H.      Pre-Trial Order. Because the viability and scope of any collective or class action
                                                       14   has not been decided by the Court, it is the Parties’ position that it would be premature to establish
                                                       15   a pre-trial order deadline. The Parties propose that they confer and make a good faith effort to
                                                       16   agree and submit an updated proposed scheduling order which includes deadlines regarding any
                                                       17   additional interim status reports, dispositive motions, and trial ten (10) days after the Court rules
                                                       18   on any motion directly related to FRCP 23 class certification and/or decertification of the
                                                       19   conditionally certified FLSA Class. An updated scheduling order regarding relevant deadlines
                                                       20   should be entered after FRCP class certification and collective action decertification has been
                                                       21   decided.
                                                       22          I.      F.R.C.P 26(a) (3) Disclosures. The Parties agree to include their disclosures
                                                       23   required by F.R.C.P. 26(a) (3) and any objections thereto in the joint pretrial order.
                                                       24          J.      Alternative Dispute Resolution. In compliance with LR 26-1(b)(7) the Parties
                                                       25   certify that they have met and conferred about the possibility of using alternative dispute-
                                                       26   resolution process including mediation, arbitration, and neutral evaluation.             The Parties
                                                       27   previously mediated this case on October 1, 2018, but were unable to reach a settlement. Given
                                                       28   that this action is brought as a collective and class action, the Parties reserve the right to further

                                                                                                            -3-
                                                                                 JOINT REQUEST TO EXTEND DISCOVERY DEADLINES
                                                            Case 2:18-cv-00233-APG-DJA Document 59
                                                                                                58 Filed 04/06/20
                                                                                                         04/03/20 Page 4 of 5




                                                        1   confer about the possibility of using alternative dispute resolution processes at the close
                                                        2   discovery.
                                                        3          K.      Alternative Forms of Case Disposition. In compliance with LR 26-1(b)(8), the
                                                        4   parties have considered consenting to the assigned Magistrate Judge, as well as the Short Trial
                                                        5   Program, but have not yet reached a decision.
                                                        6          L.      Use of Electronic Evidence in Jury Trial. A jury trial has been demanded (ECF
                                                        7   No. 1-1) and in compliance with LR 26-1(b)(9) the Parties anticipate that they will be presenting
                                                        8   evidence in an electronic format to jurors for the purposes of jury deliberations, in the event this
                                                        9   case is not resolved prior to trial. The Parties stipulate and agree that any electronic evidence will
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10   be reduced to searchable .pdf documents or other reasonably usable formats, to the extent
                                                       11   practicable, in compliance with the Court’s requirements for the electronic jury display evidence
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12   system.
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13          M.      Extension of Scheduled Deadlines. The Parties agree to comply with LR 26-4,
                                                       14   which states: Applications to extend any date set by the discovery plan, scheduling order, or other
                                                       15   order must, in addition to satisfying the requirements of LR 6-1, be supported by a showing of
                                                       16   good cause for the extension. All motions or stipulations to extend a deadline set forth in a
                                                       17   discovery plan shall be received by the Court no later than twenty-one (21) days before the
                                                       18   expiration of the subject deadline. A request made after the expiration of the subject deadline
                                                       19   shall not be granted unless the movant demonstrates that the failure to act was the result of
                                                       20   excusable neglect and comply with LR 26-4. Any motion or stipulation to extend or to reopen
                                                       21   discovery shall include:
                                                       22          1)      A statement specifying the discovery completed;
                                                       23          2)      A specific description of the discovery that remains to be completed;
                                                       24          3)      The reasons why discovery remaining was not completed within the time limits
                                                       25                  set by the discovery plan; and
                                                       26          4)      A proposed schedule for completing all remaining discovery.
                                                       27          N.      Final Pretrial Conference. The Final Pretrial Conference shall be held two
                                                       28   (2) weeks prior to the scheduled Trial Date.

                                                                                                            -4-
                                                                                 JOINT REQUEST TO EXTEND DISCOVERY DEADLINES
                                                            Case 2:18-cv-00233-APG-DJA Document 59
                                                                                                58 Filed 04/06/20
                                                                                                         04/03/20 Page 5 of 5




                                                        1          O.      Trial Date. The Parties believe setting a proposed trial date and length would
                                                        2   be premature at this time.
                                                        3
                                                        4    Dated: April 3, 2020                      Dated: April 3, 2020
                                                        5
                                                             THIERMAN BUCK, LLP                                JACKSON LEWIS
                                                        6
                                                             /s/ Leah L. Jones                                 /s/ Veronica T. von Grabow
                                                        7    Mark R. Thierman, Nev. Bar No. 8285               Paul T. Trimmer, Nev. Bar No. 9291
                                                        8    Joshua D. Buck, Nev. Bar No. 12187                Email: trimmerp@jacksonlewis.com
                                                             Leah L. Jones, Nev. Bar No. 13161                 3800 Howard Hughes Pkwy., Suite 600
                                                        9    7287 Lakeside Drive                               Las Vegas, NV 89169
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                             Reno, Nevada 89511                                Tel: (702) 921-2460
                                                       10    Attorneys for Plaintiffs
                                                       11                                                      Veronica T. von Grabow, admitted pro hac
            (775) 284-1500 Fax (775) 703-5027




                                                                                                               vice
                THIERMAN BUCK, LLP




                                                       12                                                      Veronica.vonGrabow@jacksonlewis.com
                   7287 Lakeside Drive




                                                                                                               950 17th Street, Suite 2600
                     Reno, NV 89511




                                                       13
                                                                                                               Denver, CO 80202
                                                       14                                                      Tel: (303) 225-2419
                                                                                                               Attorneys for Defendants
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19                                                ORDER
                                                       20
                                                       21
                                                                   IT IS SO ORDERED.
                                                       22
                                                       23         DATED this 6th day of April, 2020
                                                                  Dated this ____ day of         2020 .
                                                       24
                                                       25
                                                                                                        ____________________________________
                                                       26                                               UNITED
                                                                                                        Daniel J. STATES
                                                                                                                  Albregts DISTRICT JUDGE
                                                       27                                               United States Magistrate Judge

                                                       28

                                                                                                         -5-
                                                                                JOINT REQUEST TO EXTEND DISCOVERY DEADLINES
